641 P.2d 646 (1982)
56 Or.App. 300
In the matter of the MARRIAGE OF Gina Michelle PERU, Appellant, and
Richard F. Ovenburg, Respondent.
No. CC80-165; CA A21116.
Court of Appeals of Oregon.
Argued and Submitted October 16, 1981.
Decided March 8, 1982.
Reconsideration Denied April 13, 1982.
Gregory A. Hartman, Portland, argued the cause for appellant. With him on the brief was Willner, Bennett, Bobbitt & Hartman, Portland.
Stephen L. Roman, Astoria, argued the cause for respondent. With him on the brief was Zafiratos & Roman, Astoria.
Before JOSEPH, C.J., and WARDEN and WARREN, JJ.
WARDEN, Judge.
This is an appeal by wife from the property division provisions of a decree dissolving a 21-month marriage. Both husband and wife earn their livelihoods from the commercial fishing industry in Alaska. Husband brought approximately $40,000 worth of assets to the relationship and grossed $177,000 in earnings in the year immediately preceding the couple's separation. There is no evidence of wife's earnings in the record. During the relationship, there was substantial growth in the value of marital assets. At the time of dissolution the marital assets were valued by husband to be worth $260,300 and by wife to be worth $318,400. The discrepancy has to do with various tax liabilities which husband claims to have incurred.
*647 The trial court awarded wife all the personal property in her possession, an Astoria triplex worth $40,000 and one parcel of real property in Kodiak, Alaska. Husband received the balance of the marital assets, including several parcels of real property and a fishing permit worth $90,000. Wife places a value of $267,900 on husband's award and $50,500 on her award. Husband places a value of $200,600 on his award and $59,700 on her award. Wife contends that she is entitled to a larger share of the marital assets and that she should have been awarded the Bristol Bay fishing permit, because it is her only means of earning a living. The permit is in her name.
Where the marriage is of short duration, the amount of each party's contribution to assets acquired during the relationship is an important factor to be considered in formulating a property division. However, it is also true that even in marriages of short duration, both parties are entitled to share in any increase in value of marital assets. York and York, 30 Or. App. 937, 939, 569 P.2d 32 (1977). On de novo review, we find that the award to wife did not reflect an appropriate division of the increased value of marital assets.
The decree is modified to award the Bristol Bay fishing permit to wife and the Astoria triplex to husband. Affirmed as modified. Costs to appellant.